Citation Nr: 1042243	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1. Entitlement to an acquired psychiatric disorder to include 
posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


 
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the Marine Corps from November 
1945 to March 1946 and in the Army from January 1948 to April 
1948.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that denied the Veteran's petition to 
reopen a previously-denied claim for service connection for a 
psychiatric disorder other than PTSD, and a September 2004 RO 
rating decision that denied service connection for PTSD and 
entitlement to a TDIU.

The Veteran testified before the RO's Decision Review Officer in 
May 2004, and he testified before the undersigned Veterans Law 
Judge in a hearing at the RO in July 2005.

The Board issued a decision in September 2005 that reopened the 
previously-denied claim for service connection for a psychiatric 
disorder other than PTSD and remanded the issues shown on the 
title page to the RO for further development.

In August 2008 the Board once again remanded the issues on appeal 
to the RO for further development.

In November 2008 the Board issued a decision denying the 
Veteran's claims.  The Veteran thereupon appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In January 2010 the Court issued an Order granting a 
Joint Motion of the Parties to vacate the Board's decision and to 
remand the case back to the Board for further review.

In March 2009, the Board remanded the case to the RO for a VA 
psychiatric examination and opinion.  The RO has complied with 
the remand directives.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD was incurred as a result of a personal assault 
during service.  


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, the 
criteria for a grant of service connection for PTSD are 
approximated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Merits of the Claim

The Veteran contends that he has PTSD due to a personal assault 
during military service.  With resolution of the doubt in favor 
of the Veteran, the Veteran's claim for service connection for 
PTSD is granted.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
his lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Effective 
on July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  38 C.F.R. § 3.304(f).  These 
amendments do not apply to PTSD claims based on personal assault.  

The Veteran does not contend, nor does the record reflect that he 
engaged in combat.  Rather, the Veteran contends that he 
developed PTSD as a result of having been assaulted in service.

VA has recognized that, in claims for service connection for PTSD 
based upon an in-service personal assault, Veterans face 
particular challenges because such incidents are often not 
officially documented.  Bradford v. Nicholson, 20 Vet. App. 200, 
206 (2006) (quoting 38 C.F.R. § 3.304(f)(4)); see also Patton v. 
West, 12 Vet. App. 272, 278-80 (1999) ("[i]n personal assault 
cases, the Secretary has undertaken a special obligation to 
assist a claimant ... in producing corroborating evidence of an 
in-service stressor, including interpretation of the Veteran's 
behavior changes by a clinician."); VA Manual M-21-1, pt. III,  # 
5.14c(9).

Evidence from other sources may be used to corroborate the 
Veteran's account of the stressful incident.  38 C.F.R. § 
3.304(f).  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; tests for sexually 
transmitted diseases; or unexplained economic or social behavior 
changes.  Id.

The evidence of record establishes that the Veteran has a current 
diagnosis of PTSD.  (See August 2006 and July 2010 VA psychiatric 
examination reports).  This diagnosis is predicated on the 
Veteran's allegation of multiple assaults that occurred during 
service in 1945 to 1946.  At issue is whether there is credible 
supporting evidence of an in-service stressor.
  
The Veteran served in the Marine Corps from November 1945 to 
March 1946 and was discharged prior to completion of basic 
training due to a psychiatric disorder, diagnosed as schizoid 
personality.  A medical review board of three physicians stated 
that the Veteran did not have a psychosis, but rather a 
personality disorder of the schizoid type that existed prior to 
service and was not aggravated by service.

The Veteran was treated in April 1946 for a nervous disorder.  A 
VA examiner in June 1946 diagnosed schizoid personality, the same 
diagnosis that was recorded during the Veteran's Marine Corps 
service.

The Veteran subsequently served in the Army from January 1948 to 
April 1948 (3 months and 15 days) and was discharged for general 
inaptitude and unfitness.  There is no indication of psychiatric 
treatment during Army service.

In April 1948, the Veteran filed an application for medical 
benefits, in which he stated that he experienced a nervous 
condition during the prior two to three years.  The claim 
indicated that he took shock treatment for his nerves before he 
enlisted in the Army.  

The Veteran's friend submitted a lay statement dated in February 
1972, in which he stated that he has known the Veteran his entire 
life and he was never treated for nerves prior to entering 
service.

During the Veteran's DRO hearing in May 2004, he reported hazing-
type brutality at Parris Island Marine Corps Recruit Depot.  He 
specifically cited being forced to hurriedly strip on arrival, 
put a bucket on his head, roll a grain of sand across the floor 
with his nose, stand at attention for prolonged periods, and have 
a rifle fired over his head.  He also reported that after being 
caught with a piece of gum in his mouth, he was forced to chew 13 
packs of chewing gum at once.

A June 2004 letter from the Veteran's treating VA psychiatrist, 
Dr. PCW, states that Dr. PCW had previously diagnosed the Veteran 
with bipolar disorder but had changed the diagnosis to PTSD as 
more accurately reflecting the nature of the Veteran's symptoms.  
Dr. PCW specifically cited as the stressor that the Veteran was 
exposed at Parris Island to a Drill Sergeant who was so abusive 
that 8 recruits either committed suicide or drowned trying to 
escape the island.

Thereafter, the Veteran submitted a stressor letter in July 2004 
reporting events at Parris Island including having to stand at 
attention until losing consciousness, having his clothes ripped 
off on arrival, having to push a grain of sand across the floor 
with his nose, running through a gantlet ("belt line") in which 
he was hit by leather belts, having to put a bucket over his head 
and scream, and being made to put 13 packs of chewing gum in his 
mouth.  He did not cite any trainee suicides.

The Veteran's February 2005 Substantive Appeal (VA Form 9) cites 
as stressors that his clothes were ripped off by a Sergeant, that 
he was forced to roll a grain of sand across the floor with his 
nose, that he and other were forced to sit in a tree with buckets 
on their heads and scream, and that he and others were forced to 
stand at attention until someone passed out.  He did not cite any 
trainee suicides or beatings.

The Veteran testified before the Board in July 2005 that at 
Parris Island his clothes were ripped off by a Sergeant and in 
the middle of the night the recruits were awakened by a drunken 
Sergeant who forced them to stand at attention until they passed 
out.  He reported having to push a fan across the floor with his 
nose and having to chew 13 packs of gum at once.  He reported 
having to go through a "belt line" with 75 lashes.  He also 
reported that several recruits hanged themselves with sheets in 
the latrine, and that he saw the bodies.  He also made a rambling 
statement regarding eight recruits who were marched into the 
river by a drunken Sergeant and drowned, tying that incident to 
the suicides that he says he witnessed.

The Veteran was examined by a VA psychologist in August 2006 and 
reported being beaten with a leather belt on two occasions, 
having to roll a grain of sand with his nose, and having to sit 
in a tree with a bucket on his head.  He reported that on the 
rifle range he was lying on the ground and was cold, and that a 
Sergeant threatened to stomp his brains out if he moved.  The 
psychologist diagnosed PTSD, more likely than not related to the 
Veteran's experiences at Boot Camp.

An August 2009 mental health treatment plan indicates that the 
Veteran has a diagnosis of bipolar disorder, hypomanic, and 
insomnia.  He is receiving medication management and reported a 
mild remission of symptoms due to treatment.  

The Veteran underwent a VA examination in July 2010.  The Veteran 
reported that during basic training, he had an abusive Drill 
Sergeant and he experienced emotional distress as a result of his 
experiences, which included being beaten with belts and waking up 
in the middle of the night, having to sit in a tree with a bucket 
on his head, having his clothes torn off of him, and other 
incidents that were abusive and degrading.  The examiner 
diagnosed the Veteran with PTSD and opined that the Veteran's 
PTSD is as least as likely as not due to his military service.  

As medical evidence shows that the Veteran has no current 
psychiatric disorder other than PTSD - and, indeed, that the 
Veteran has never had any psychiatric disorder other than PTSD, 
all others being misdiagnoses - the Board must conclude that the 
threshold criteria for service connection for a psychiatric 
disorder other than PTSD are not met.

With resolution of the doubt in favor of the Veteran, the Board 
finds that his PTSD is a result of his military service.  The 
Veteran has maintained a continuity of symptomatology since his 
discharge from service.  No evidence of mental illness was noted 
on his enlistment forms to the Marines.  Immediately after his 
discharge from service, the Veteran sought treatment for a 
nervous disorder.  He maintains that his nervous disorder was 
brought about by abusive treatment during basic training.

When the claimed PTSD stressor is physical or sexual assault in 
service, credible supporting evidence may consist of a medical 
opinion, based on review of the evidence that the personal 
assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran is competent to testify as to his symptomology and 
his understanding of the circumstances surrounding the onset of 
those symptoms.  The hazing-type incidents cited at Parris Island 
- being stripped, pushing an object across the floor with the 
nose, wearing a bucket on the head, being made to lie quietly 
despite cold weather, running a "belt line" gantlet, standing at 
attention for prolonged periods - are credible.  While they are 
anecdotal-type instances that are not verifiable through 
government records, the Board finds that the Veteran's testimony 
is credible.  His credibility in testifying that his nervous 
disorder began in service is further supported by the record of 
treatment for nervousness, immediately following his period of 
service.  

At the very least, the evidence is in relative equipoise.  That 
is, there is an approximate balance of evidence for and against 
whether there is credible supporting evidence of an in-service 
stressor.  Under such circumstances, all reasonable doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  After considering all the evidence of record, the Board 
determines that that the evidence favors service connection for 
PTSD.  Accordingly, the appeal is granted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran has alleged that he is unable to work, and therefore 
entitled to a TDIU due to his PTSD.  Given the Board's decision 
to grant service connection for PTSD, the RO must first assign a 
rating for the Veteran's PTSD, pursuant to the VA's Schedule for 
Rating Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  The RO must 
then ascertain if the Veteran meets the schedular requirements 
for a TDIU, and if he is, in fact, unemployable as a result of 
his PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO will ascertain if the Veteran 
is in receipt of any VA, non- VA, or 
other relevant medical or lay 
information which is not presently of 
record, which support his claim for 
TDIU.  He should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file.  The AMC/RO should then obtain 
these records and associate them with 
the claims folder.

2.	The AMC/RO shall assign the Veteran a 
disability rating for his PTSD in 
accordance with the Schedule.  The RO 
shall then determine if the Veteran 
meets the schedular criteria for a TDIU 
rating, pursuant to 38 C.F.R. § 4.16.  

3.	If the AMC/RO deems it necessary, the 
Veteran shall be scheduled for a TDIU 
examination.  The following 
considerations will govern the 
examination.

a.	The claims file and a copy of this 
remand will be made available to 
the examiner, who will acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand.

b.	The examiner must discuss the 
extent to which the Veteran's 
service-connected PTSD affects his 
ability to secure or follow a 
substantially gainful occupation.  

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the AMC/RO will 
readjudicate the claims for increased 
ratings, to include whether the matters 
should be referred for extraschedular 
consideration, and adjudicate the claim 
for a TDIU.  If any such action does not 
resolve the claims, the AMC/RO shall 
issue the Veteran and his representative 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


